DETAILED ACTION
Claims 1-25 are presented for examination.

Claim Objections
Claims 1, 8-14, 15, and 22 are objected to because of the following informalities:  Appropriate correction is required.
The following terms lack proper antecedent basis:
“the workload” – claims 1, 8, 15, and 22
“the one or more computational building blocks” – claims 1, 15, and 22
In each of claims 8-14, “computer readable” should be hyphenated.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-7 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claims do not fall within at least one of the four categories of patent eligible subject matter.

As per claim 1, the claim language recites an “apparatus”.  However, it appears that the system would reasonably be interpreted by one of ordinary skill in the art as software, per se, failing to be tangibly embodied or include any recited hardware as part of the system.  Software alone is directed to non-statutory subject matter.  Applicant is advised to amend the claims to 2-7 do not cure the deficiencies of the claim on which they depend.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-4, 7-11, 14-18, and 21-25 are rejected under 35 U.S.C. 103 as being unpatentable over Yoshimura (U.S. Pat. Pub. No. 2012/0239833 A1) in view of Sanzone et al (U.S. Pat. Pub. No. 2016/0140071 A1, hereinafter Sanzone) and further in view of Schmisseur et al (U.S. Pat. Pub. No. 2019/0050261 A1, hereinafter Schmisseur).



As per claim 1, Yoshimura teaches the limitations substantially as claimed, including an apparatus, the apparatus comprising:
an interface to load a first number of credits into memory (Abstract, “The current-credit retaining module retains the number of credits currently available for the buffer memory as a current credit value”; Paragraph [0037], Lines 1-3);
a comparator to compare the first number of credits to a threshold number of credits associated with memory availability in a buffer (Paragraph [0048], where the comparator compares the available credit value with the maximum page size and the page size).

Yoshimura does not expressly teach a dispatcher to, when the first number of credits meets the threshold number of credits, select a workload node of the workload to be executed at a first one of the one or more computational building blocks.

However, Sanzone teaches a dispatcher to, when the first number of credits meets the threshold number of credits, select a resource at a first one of the one or more computational building blocks (Paragraph [0031] teaches determining if a threshold condition is met, and if it is met providing a resource to a request).

It would have been obvious to one of ordinary skill in the art at the time of the filing of the application to combine the teachings of Sanzone with those of Yoshimura in order to allow for Yoshimura’s apparatus to take advantage of situations where the threshold is met in order to effectively and efficiently process data requests, which could increase the desirability of the apparatus for potential users, thereby potentially increasing buy-in.

Yoshimura and Sanzone do not expressly teach that the resource is a workload node of the workload to be executed.

However, Schmisseur teaches that the resource is a workload node of the workload to be executed (Paragraph [0083] teaches that resources can include workload nodes).

It would have been obvious to one of ordinary skill in the art at the time of the filing of the application to combine the teachings of Schmisseur with those of Yoshimura and Sanzone in order to allow for Yoshimura’s and Sanzone’s apparatus to take advantage of known technologies like nodes to help in facilitating more efficient computing, which could increase its usefulness to potential users.

As per claim 2, Yoshimura teaches that the interface is to load the first number of credits into memory when the interface receives the first number of credits from a credit manager (Abstract, “The current-credit retaining module retains the number of credits currently available for the buffer memory as a current credit value”; Paragraph [0037], Lines 1-3) and as one or more tiles of data associated with the workload node are transmitted from the first one of the one or more computational building blocks to the buffer, transmit a credit to the credit manager for each tile transmitted to the buffer (Paragraph [0038] teaches updating the credits).

As per claim 3, Yoshimura teaches that the buffer is an output buffer associated with the workload node (Paragraph [0029] teaches an input/output state associated with the buffer), the first number of credits corresponds to the output buffer (Paragraph [0014] teaches that the credits are related to the buffer memory), and the threshold number of credits corresponds to a threshold amount 

As per claim 4, Yoshimura teaches that the buffer is an input buffer associated with the workload node (Paragraph [0029] teaches an input/output state associated with the buffer), the first number of credits corresponds to the input buffer (Paragraph [0014] teaches that the credits are related to the buffer memory), and the threshold number of credits corresponds to a threshold amount of data in the input buffer (Paragraph [0048], where the comparator compares the available credit value with the maximum page size and the page size).

As per claim 7, Sanzone teaches that the threshold number of credits is a first threshold number of credits, the workload node is a first workload node, and when (1) the first number of credits meets the first threshold number of credits and (2) a second number of credits meets a second threshold number of credits, the dispatcher is to schedule the first workload node and a second workload node to be executed at the first one of the one or more computational building blocks (Figure 5 shows arrows leading back up, allowing this process to be completed multiple times with different numbers of credits and different requests).

As per claims 8-11 and 14, they are medium claims with no further limitations beyond those listed above.  Therefore, they are rejected for the same reasons.

As per claims 15-18 and 21, they are apparatus claims with no further limitations beyond those listed above.  Therefore, they are rejected for the same reasons.

As per claims 22-25, they are method claims with no further limitations beyond those listed above.  Therefore, they are rejected for the same reasons.

Allowable Subject Matter
Claims 5, 6, 12, 13, 19, and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Gregory Kessler whose telephone number is (571)270-7762.  The examiner can normally be reached on M-Th 8:30 - 5, Alternate Fridays 8:30-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emerson Puente can be reached on (571)272-3652.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 



/GREGORY A KESSLER/Primary Examiner, Art Unit 2196